Per Curiam.  In granting the State’s motion to release the transcript, we refer to our per curiam order of March 19, 1997, in Ivy v. State, 327 Ark. 683, 939 S.W.2d 843 (1997), in which we denied Mr. Ivy’s request to unseal the records, but allowed references to be made to them in a Rule 37 petition that we required to be submitted under seal. The State is also bound by this procedure and should be allowed access to the transcript of the hearing for the purposes of preparing its brief, subject to the provision of our March 19 order that the records and references to them not be released to anyone other than the Court, the parties to this appeal, and the parties’ attorneys.